 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5    ARTHUR J. BREWER,                                        Case No. 2:20-cv-00991-KJD-EJY
 6                                         Petitioner,
             v.                                                            ORDER
 7
      WARDEN CALVIN JOHNSON, et al.,
 8
                                        Respondents.
 9

10          Good cause appearing, IT IS HEREBY ORDERED that Respondents’ unopposed first
11   Motion for Extension of Time (ECF No. 34) is GRANTED. Respondents until August 20, 2021,
12   to file their response to Petitioner’s amended petition for writ of habeas corpus.
13          DATED: July 15, 2021
14

15                                                           KENT J. DAWSON
                                                             UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28


                                                         1
